DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract includes legal terms/phraseology that is not permitted.  Particularly, “comprise” (line 3) and “comprises” (line 4) are not permitted, and may be changed to - - include - - and - - includes - -, respectively.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
in paragraph [0013], line 3, the term “texted” may have been intended to read - - textured - -, to be consistent with “a textured area 190” in line 2; and 
throughout the written specification, each occurrence of the term “horizonal” is grammatically incorrect and should be changed to - - horizontal - -. 
Appropriate correction is required.
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
In claim 3, lines 2-3, each occurrence of the term “horizonal” is misspelled and should be changed to - - horizontal - -. 
In claim 14, lines 2-3, each occurrence of the term “horizonal” is misspelled and should be changed to - - horizontal - -.     
Appropriate correction is required. grammar 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ebener (U.S. Patent No. 5,321,903).
Ebener (‘903) discloses a fishing rod attachment to create drag (i.e., line tension being adjusted by elements 52, 54 to effect tension of line 28 between faces 66, 68, as described in col. 4, lines 8-50) on a fishing line (28), the device comprising:  a housing (20) comprising a lower jaw (34) and a device clip (32) to receive a fishing rod (24); and an upper jaw (36) pivotally coupled (via hinge 86) to the housing, where a fishing line (28) is to be removably coupled between the upper jaw and the lower jaw (as demonstrated in Figs. 2 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebener (‘903).
Ebener (‘903) discloses the claimed fishing rod attachment, except for explicitly describing a spring disposed between the upper jaw and the housing of the device shown in Fig. 4.  However, in column 4, lines 48-50, Ebener (‘903) does describe “Also, a spring clip (not shown) mounted on a portion of graduated undersurface 74 keeps first face 66 biased toward second face 68” for the device shown in Fig. 2.  Additionally, Ebener (‘903) seemingly shows the appearance of a leaf-type spring in Fig. 4, as indicated as S by the arrow in the annotated Fig. 4, provided herein).

    PNG
    media_image1.png
    312
    412
    media_image1.png
    Greyscale
                          
Therefore, as one of ordinary skill in the art, before the effective filing date of the invention, would have deduced or predicted, especially in view of Ebener’s Fig. 4 and description in column 4, lines 48-50, it would have been obvious for Ebener to have further included a spring disposed between the upper jaw and the housing of the device shown in Fig. 4,  for the purpose biasing the first face 66 toward the second face 68, since one would appreciate the spring to at least position the upper jaw in the position shown in Fig. 4, which will provide a user access to thumb screw 88 which “provides incremental, calibrated increase in the tension applied by first face 66 toward second face 68”. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebener (‘903) in view of Budano, II et al. (U.S. Patent No. 4,741,074).
Ebener (‘903) discloses the claimed fishing rod attachment, according to claims 1 and 12, respective, except for explicitly describing wherein the housing comprises a plurality of openings to pivotally couple the upper jaw to the housing and to facilitate pivoting of the upper jaw.  However, Ebener (‘903) does describe in col. 5, lines 9-10 and shows a hinge 86 in Fig. 4.  Additionally, Ebener (‘903) seemingly shows the appearance of a hinge in Fig. 3 (depicted by the arrow in the annotated Fig. 3, provided herein).
                                         
    PNG
    media_image2.png
    348
    410
    media_image2.png
    Greyscale
 
Budano, II et al. (‘074) discloses a conventional device having pivoting upper and lower jaws, where each of the jaws (see Fig. 1) are provided with openings 120a, 120b, 136a, 136b for a pin 128 to extend therethrough in order to pivotally couple the jaws to each other for assembly.
.
Allowable Subject Matter
Claims 2-4, 6, 13-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: concerning claims 8-11, the prior art of record fails to suggest of make obvious, the claimed fishing rod attachment to create drag, viewed as a whole, requiring wherein a downward facing distal end of the upper jaw that comprises a smooth surface and an upward facing distal end of the lower jaw that comprises a textured surface, in combination with the other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous device structure is represented by Baker et al. (U.S. Patent No. 2,913,845), Weiss (U.S. Patent No. 1,333,691), Jochum (U.S. Patent No. 6,802,151), and Lancette (U.S. Patent No. 4,873,780). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/Primary Examiner, Art Unit 3677